ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Quality Trust Inc.                           )      ASBCA No. 59983
                                             )
Under Contract No. W912P6-15-C-0002          )

APPEARANCE FOR THE APPELLANT:                       Mr. Lawrence M. Ruiz
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Kimberly J. Sabo, Esq.
                                                     Engineer District Counsel
                                                     U.S. Army Engineer District, Chicago

              OPINION BY ADMINISTRATIVE JUDGE PROUTY
         ON APPELLANT'S SECOND MOTION FOR RECONSIDERATION

       Before the Board is appellant Quality Trust Inc.'s (Quality's) second motion for
reconsideration of our earlier entry of summary judgment against its appeal of the
contracting officer's decision to terminate its contract for default. We granted summary
judgment in favor of the government on 5 May 2016 and denied Quality's first motion
for reconsideration on 29 June 2016. * The present motion was submitted to us on
4 August 2016. The government has declined to file a response.

       The Board's Rules do not provide for a second motion for reconsideration. Absent
extraordinary circumstances, which are not present here, we would summarily deny such
a motion, and we do so here.

       Accordingly, appellant's second motion for reconsideration is denied.

       Dated: 8 September 2016


                                                 ~TY
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)



*Quality Trust Inc., ASBCA No. 59983, 16-1 BCA ii 36,368, recon. denied, 16-1 BCA ii 36,424.
 I concur                                        I concur




~~p~
 RKN.       STEMPLER
 Administrative Judge                            Administrative Judge
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59983, Appeal of Quality
Trust Inc., rendered in conformance with the Board's Charter.

      Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2